Name: Council Regulation (EC) No 132/94 of 24 January 1994 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1994)
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product;  foodstuff
 Date Published: nan

 No L 22/6 Official Journal of the European Communities 27. 1 . 94 COUNCIL REGULATION (EC) No 132/94 of 24 January 1994 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1994) amounting to a total of 1 500 tonnes, is hereby opened for 1994. 2. The Common Customs Tariff duty applicable to the quota mentioned in paragraph 1 shall be 4 % and the levy shall be nil. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Commission has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 4 % without a levy for a total of 1 500 tonnes of frozen thin skirt of bovine animals falling within CN code 0206 29 91 ; whereas that quota should accordingly be opened for 1994 ; Whereas there should be a guarantee in particular of equal and continuing access by all interested traders within the Community to the said quota and of uninter ­ rupted application of the rate laid down for that quota to all imports of the products in question until the quota is exhausted ; Whereas detailed rules for the application of this Regula ­ tion should be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68, and in particular : (a) provisions to guarantee the nature of the products, their provenance and origin ; (b) provisions concerning recognition of the document enabling the guarantee referred to in (a) to be verified ; and (c) conditions governing the issue and term of validity of import licences. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Membe States . Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS (') OJ No L 148, 28. 6. 1968, p. 24. Regulation as last amended by Regulation (EEC) No 125/93 (OJ No L 18, 27. 1 . 1993, p.